FOURNET, Chief Justice
This Court is without jurisdiction of this appeal, since it involves only the right of the relator to a writ of mandamus, directed to the respondent, Louisiana State Board of Dentistry, commanding it to issue a *309license to relator to practice dentistry in the State of Louisiana during the year 1949 and subsequently thereto, without requiring him to take an examination and without imposing any other conditions and restrictions on him before issuing such a license — there being no amount in dispute or fund to be distributed, and the other provisions of the Constitution by which appellate jurisdiction is vested in this Court being inapplicable. La.Const. of 1921, Art. 7, Sec. 10.
By virtue of the authority vested in this Court by LSA-RS 13:4441, 4442, it is. ■ordered that this case be transferred to. the ■Court of Appeal, First Circuit, the transfer to be made within 30 days after this ■decree has become final; otherwise the appeal is to be dismissed; the 'appellant to pay the costs of the appeal to this Court and the costs of transferring the case to the Court of Appeal; all other costs to await the final disposition of the case.